PER CURIAM.
Henry Davis appeals the summary denial of a “motion for enlargement of time in which to file petition for post-conviction relief.” We need discuss neither the ap-pealability of the lower court’s order nor the constitutional challenges posed by Davis to the two-year time limitation recently included in Florida Rule of Criminal Procedure 3.850, because Davis appears to operate under the mistaken belief his motion for post-conviction relief had to be filed before January 1, 1986. The deadline has been advanced one year, and therefore Davis may yet submit his motion without running afoul of the rule. Accordingly the order of the trial court, which points out this fact, is affirmed.
DANAHY, C.J., and SCHOONOVER and FRANK, JJ., concur.